Case 2:20-cv-00077-DPM Document9 Filed 06/29/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

DELTA DIVISION
JONATHAN HOBBS
#167191 PLAINTIFF
Vv. No. 2:20-cv-77-DPM

PATRICIA SNYDER, Jail Administrator,
Arkansas County Jail; and TODD WRIGHT,
Sheriff, Arkansas County DEFENDANTS

ORDER

The Court adopts Magistrate Judge Kearney’s unopposed
recommendation, Doc. 8. FED. R. Civ. P.72(b) (1983 addition to
advisory committee notes). Hobbs’s amended complaint will be
dismissed without prejudice for failure to state a claim. This dismissal
counts as a “strike” for purposes of 28 U.S.C. § 1915(g). An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).

So Ordered.

sPrprstell }
D.P. Marshall Jr.
United States District Judge

 

 
